Title: From Thomas Jefferson to Thomas McKean, 9 March 1801
From: Jefferson, Thomas
To: McKean, Thomas



Dear Sir
Washington Mar. 9. 1801.

I have to acknolege the reciept of your favor of Feb. 20. and to thank you for your congratulations on the event of the election. had it terminated in the elevation of mr Burr, every republican would I am sure have acquiesced in a moment; because, however it might have been variant from the intentions of the voters, yet it would have been agreeable to the constitution. no man would more chearfully have submitted than myself, because I am sure the administration would have been republican, and the chair of the Senate permitting me to be at home 8. months in the year, would on that account have been much more consonant to my real  satisfaction. but in the event of an usurpation I was decidedly with those who were determined not to permit it. because that precedent once set, would be artificially reproduced, & end soon in a dictator. Virginia was bristling up as I believe. I shall know the particulars from Govr. Monroe whom I expect to meet in a short visit I must make home, to select some papers books &c necessary here, and make other domestic arrangements. I am sorry you committed to the flames the communication of details you mention to have been preparing for me. they would have been highly acceptable, and would now be very encouraging, as shouldered on two such massive columns as Pensva & Virga, nothing could be feared. if it were not too troublesome I would still sollicit the communication at some leisure moment. I am sorry to see the germ of division which shewed itself in the contest on your late Senatorial election. having put down all things under our feet, & so reduced our enemy that he has hardly force to hoop us together, we have now to fear division among ourselves, and that the common enemy will, by throwing itself into either scale, recover their ascendancy by our aid.—I am sorry the Chevalr. d’Yrujo is destined to leave us. I would not stand in the way of his wishes or promotion, but shall thro’ our minister at Madrid take care to let it be understood how agreeable to us would be the continuance of his residence here. perhaps it may be too late to have any effect.—I am anxious by availing the US. in some way of the honest worth of Genl. Muhlenburg to remove the danger of past or future divisions among you.—we propose to supercede Kittera by mr Dallas, the superiority of whose character will suppress all clamour. yet I am afraid we shall thereby deprive you of an able assistant. it is said however that the removal to Lancaster is inconsistent with his other business, & therefore that he meditates a resignation of his present office. you once told me you would take care of mr Cooper. it would be extremely gratifying to me; as I consider him on a line with the first men in America in talents, virtue, & republicanism. the power which controuls my nominations entertains insurmountable prejudices against him. nothing will be spared on my part to harmonize our system, and to render the republican basis so solid as to defy the machinations of terrorism, illuminatism &c. accept assurances of my highest consideration & respect.

Th: Jefferson

